Citation Nr: 1446694	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for headaches and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for psychiatric disability, claimed as memory loss, and if so whether the reopened claim should be granted.

3.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1971 and from November 1972 to June 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  He also testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2014.  Transcripts of both proceedings are of record.   

The record before the Board consists of electronic records within the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for headaches, psychiatric disability, and TBI are addressed in the REMAND that follows the ORDER section of this decision.




FINDINGS OF FACT

1.  An October 2006 rating decision denied service connection for headaches and memory loss; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received since the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claims for service connection for headaches and psychiatric disability, claimed as memory loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was denied entitlement to service connection for headaches and memory loss in an April 2006 rating decision, in part, because the evidence failed to show that he had current disabilities related to service.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

No pertinent evidence was received within the appeal period following the April 2006 rating decision, but evidence received after the expiration of the appeal period includes a medical evidence showing a diagnosis of chronic headaches and lay evidence indicating the Veteran's headaches began during service.  The evidence also includes diagnoses of several psychiatric disabilities and a statement from a mental health professional that the disabilities may be related to service.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, it relates to unestablished facts necessary to substantiate the claims.  Therefore, it is new and material, and reopening of the claims is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claims for service connection for headaches and psychiatric disability is granted.


REMAND

The Veteran contends service connection is warranted for headaches and psychiatric disability because they began during service.  

The Veteran has stated several times, to include in his October 2010 hearing, that his headaches began when he was hit by a tank during service and that he was hospitalized for several weeks, presumably at the Bassett Army Hospital in Fort Wainwright, Alaska.  The Veteran also stated in October 2000 that he had recently been hospitalized for mental health issues at Bristol Hospital.  However, no treatment records for either period of hospitalization are of record, and the record does not reflect that the RO has undertaken all necessary development to obtain such documentation.  

Additionally, the Veteran was afforded VA examinations in February 2009 and January 2011 to determine the etiology of his headaches.  Both examiners opined that the Veteran's headaches were not related to service.  However, the opinions do not indicate that the Veteran's statements, including those regarding the continuity of his symptomatology, were taken into account.  Also, both examiners erroneously stated that the Veteran complained of headaches only twice during service, but service treatment records show he complained of headaches three times during service.  Therefore, another VA examination is required.

Regarding the psychiatric disability claim, the Veteran was afforded a VA examination in March 2009 to determine the etiology of his psychiatric disability.  However, while the Veteran had been diagnosed with multiple psychiatric disorders during the period of the claim, the examiner only addressed dysthymic disorder and did not provide an adequate rationale for the opinion given.  Therefore, a new examination addressing all acquired psychiatric disorders present during the period of the claim is in order.

In addition, the Veteran submitted the report of a June 2014 evaluation by a private psychologist which shows that the Veteran was diagnosed with posttraumatic stress disorder (PTSD).  An incident in 1969 in which the Veteran was run over by a tank while seated in a camouflaged vehicle appears to be the stressor supporting the diagnosis.  The Veteran had not previously alleged that he had PTSD or provided a statement explaining his in-service stressor.  On remand, the originating agency should undertake appropriate development in response to the PTSD component of the Veteran's claim.

Finally, the Veteran was denied service connection for TBI in May 2011.  In August 2011, he submitted a notice of disagreement with that decision.  The originating agency has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the case must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In sum, the case must be remanded in order to obtain additional evidence, to provide the Veteran a statement of the case, and to afford the Veteran new VA examinations.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with a statement of the case addressing the issue of entitlement to service connection for TBI.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the issue is certified for appellate consideration.

2.  The RO or the AMC should provide all required notice in response to the PTSD component of the Veteran's claim, to include requesting the Veteran to provide a detailed statement concerning the alleged stressor(s) causing the PTSD.

3.  The RO or the AMC should undertake any indicated development to verify the Veteran's alleged stressor(s).

4.  The RO or the AMC also should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include hospital records from the Bassett Army Hospital in Fort Wainwright, Alaska, and from Bristol Hospital.

5.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of his headaches.  All pertinent evidence of record must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's headaches originated during service or are otherwise etiologically related to the Veteran's active service.  

The examiner should acknowledge and discuss the Veteran's lay statements as to continuity of headaches since service.  For purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

	The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.

6.  The Veteran also should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed, the examiner should identify the elements supporting the diagnosis, to include the stressor(s) resulting in the disorder.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should adjudicate the reopened claims for service connection for psychiatric disability and headaches.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


